COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        In the Interest of K. L. W., A Child

Appellate case number:      01-18-00485-CV

Trial court case number:    2017-02559J

Trial court:                314th District Court of Harris County

       Appellant R.D.W.’s court-appointed counsel filed a brief on October 1, 2018,
concluding that the above-referenced parental termination appeal is frivolous. See Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). On October 9, 2018,
appellant R.D.W. filed a pro se motion requesting an extension of time to file a pro se
response to the Anders brief and a copy of the reporter’s records for the abatement hearing
and the initial hearing. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App.
2014). Appellant R.D.W.’s motion does not specify the length of his extension, but it also
requests several other forms of relief, such as an order that his child, K.L.W., be returned
to appellant and that the Anders brief be stricken.
        The Court grants appellant’s motion to the extent that it requests access to the
appellate records and orders the trial court clerk, no later than 5 days from the date of this
order, to mail a copy of the clerk’s records and the reporter’s records, and any supplemental
records, to the pro se appellant. The trial court clerk shall further certify to this Court,
within 10 days of the date of this order, the date upon which delivery of the records to the
appellant is made.
       Finally, the Court grants appellant’s motion for an extension of time to file a pro se
Anders response. Appellant R.D.W.’s pro se response to his counsel’s Anders brief shall
be filed within 20 days of the date of this order. All other requested relief is denied.


       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually       Acting for the Court
Date: October 11, 2018